DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-19, filed 19 April 2019, are pending and are the subject of the present Official action.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13-16 of prior U.S. Patent No. 10,301,370. This is a statutory double patenting rejection.

Patented claim 1 recites a genetically modified cell comprising a chimeric autoantibody receptor (CAAR) comprising an extracellular domain comprising Dsg1, Dsg3, or a fragment thereof that binds an autoantibody expressed on a B-cell, a transmembrane domain, and an intracellular signaling domain, wherein the cell expresses the CAAR and binds the autoantibody expressed on the B cell or induces killing of the B cell expressing the autoantibody.
Accordingly the only difference between the patented claim 1 and the instant claim 14 is patented claim 1 recites a “chimeric autoantibody receptor (CAAR)”, while the instant claim 1 recites “a chimeric receptor”, which is not considered to be directed to any structural or functional difference. Since patented claim 1 and the instant claim 14 are otherwise identical, one could not literally practice either invention without infringing on the other, and the instant claim 14 is thus rejected for statutory double patenting.
Similarly, the instant claims 15-18 are identical in word and scope to patented claims 13-16 (respectively), and are rejected for statutory double patenting for the same reasons.

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,301,370. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claim 2 recites the cell of claim 1, wherein the cell is selected from the group consisting of a helper T cell, a cytotoxic T cell, a memory T cell, a regulatory T cell, a gamma delta T cell, a natural killer cell, a cytokine induced killer cell, and a cell line thereof. Patented claim 3 recites the same.
The differences between the instant claim 2 and that of patented claim 3 is 1) the difference discussed above under the statutory double patenting rejection (i.e. patented claim 1 recites a “chimeric autoantibody receptor (CAAR)”, while the instant claim 1 recites “a chimeric receptor”, which his considered to constitute no difference at all as discussed above, and 2) the and the instant claim 1 does not recite an intracellular signaling domain. However the instant claim 14 does, also as discussed above. One of ordinary skill in the art would consider it obvious to combine the limitations of the instant claim 1, 2, and 14, the combination of which is identical to patented claim 3. 
For the same reasons, one of ordinary skill in the art would be prima facie motivated to combine limitations from all patented claims 1-16 to reach the instant claims 2-13 and 19, since the patented claims recite the same limitations, and in fact the wording is virtually identical to those found in claims 2-13 and 19 with one exception. Claims 8 and 13 recite the chimeric receptor as further comprising a KIR cytoplasmic domain, while the patented claims do not recite a KIR cytoplasmic domain. However, a KIR cytoplasmic domain is recited in the patented 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633